DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Information Disclosure Statement

The IDS filed 11/14/2019 has been considered by the Examiner.

Specification

The current Abstract appears to be a copy of the limitations of claim 1.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The following is a quotation of 35 U.S.C. 112(b):




Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "gradually" in claim 2 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "closer" in claim 2 is a relative term which renders the claim indefinite.  The term "closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon).

As to claims 1 and 9, Jeon teaches:
a.	A requesting unit configured to include an expiration time generated based on a time of the information processing apparatus in a request for a token for usage of a service provided by the resource server and send the request to the authorization server (request for tokens including a timestamp) (Jeon, 4:8-36). While Jeon does not use the same terminology as the limitations, it is obvious that the components and actions of Jeon are equivalent as the aim of the instant application and Jeon is the synchronization of clocks between two systems to ensure that tokens have an accurate expiry time recognized by both systems (Jeon, 2:34-52).

b.	A sending unit configured to, when time information of the authorization server is received as a response to the request by the requesting unit, include an expiration time generated based on the time information of the authorization server in the request for the token, and resend the request (reference timestamp received) (Jeon, 5:1-22).
c.	A correction unit configured to request the resource server for time information of the resource server using the token obtained as a response to the request, and correct the time of the information processing apparatus based on the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).

As to claim 2, Jeon as modified teaches the correction unit corrects the time of the information processing apparatus so as to align the time by gradually bringing the time of the information processing apparatus closer to the time of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).

As to claim 3, Jeon as modified teaches the time information of the authorization server received as a response to the request by the requesting unit is not used as information for correcting the time of the information processing apparatus (received reference timestamp is used for corrections) (Jeon, 5:1-22).

As to claim 4, Jeon as modified teaches:

b.	When a setting to not perform a time correction is designated, in a case of using the service provided by the resource server, the setting unit changes to a setting for performing a time correction (time correction performed, if necessary) (Jeon, 5:55-60).

As to claim 5, Jeon as modified teaches when the setting for performing a time correction is designated by the setting unit and a reference destination for time information is designated, the correction unit corrects the time of the information processing apparatus based on time information provided by the reference destination (received reference timestamp is used for corrections) (Jeon, 5:1-22).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon) as applied to claim 1 above, and further in view of US PG Pub. No. 2015/0073571 to Basulto et al. (hereinafter Basulto).

As to claim 6, Jeon as modified does not expressly mention logging data. However, in an analogous art, Basulto teaches the service provided by the resource server includes collection of logs recorded in association with time in the information processing apparatus (data logger records data collection and synchronization of time activities) (Basulto, [0026]).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon) as applied to claim 1 above, and further in view of US PG Pub. No. 2019/0386981 to Ramesh Kumar et al. (hereinafter Kumar).

As to claim 7, Jeon as modified does not expressly mention storing the time differential. However, in an analogous art, Kumar teaches:
a.	A storage unit configured to, when the time information of the authorization server is received as a response to the request by the requesting unit, store the difference between the time information of the authorization server and the time of the information processing apparatus as correction information (differences in timestamps are compared at the server) (Kumar, [0073-0080]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the clock correction of Jeon as modified with the analyzing of timestamps of Kumar in order to increase the security of authentication of users as suggested by Kumar (Kumar, [0002-0003]).
Jeon as modified further teaches: 
b.	The sending unit includes an expiration time generated using a time obtained by correcting the time of the in the information processing apparatus
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,387,639 to Jeon et al. (hereinafter Jeon) in view of US PG Pub. No. 2019/0386981 to Ramesh Kumar et al. (hereinafter Kumar).

As to claim 8, Jeon teaches:
a.	A requesting unit configured to include an expiration time generated based on a time of the information processing apparatus in a request for a token for usage of a service provided by the resource server, and send the request to the authorization server (request for tokens including a timestamp) (Jeon, 4:8-36). While Jeon does not use the same terminology as the limitations, it is obvious that the components and actions of Jeon are equivalent as the aim of the instant application and Jeon is the synchronization of clocks between two systems to ensure that tokens have an accurate expiry time recognized by both systems (Jeon, 2:34-52).
Jeon as modified further teaches:
b.	A sending unit configured to, when time information of the authorization server is received as a response to the request by the requesting unit, include an expiration time generated based on the time information of the authorization 
c.	A correction unit configured to request the resource server for time information of the resource server using the token obtained as a response to the request, and correct the time of the information processing apparatus based on the time information of the resource server (time correction performed, if necessary) (Jeon, 5:55-60).
d.	The authorization server (service providing apparatus) (Jeon, 2:33-52) comprises: 
Jeon as modified does not expressly mention a verification unit. However, in an analogous art, Kumar teaches:
i.	A verification unit configured to, when a request for a token for using the service provided by the resource server is accepted from the information processing apparatus, verify the request (verification of components of the request occurs) (Kumar, [0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the clock correction of Jeon as modified with the analyzing of timestamps of Kumar in order to increase the security of authentication of users as suggested by Kumar (Kumar, [0002-0003]).
Jeon as modified further teaches:
ii.	An issuing unit configured to issue the token according to a result of verification by the verification unit (token validation) (Kumar, [0055]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419